Citation Nr: 0809183	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee medial meniscectomy with arthritis, evaluated as 
30 percent disabling through August 1, 2005.

2.  Entitlement to an increased rating for right knee 
replacement, evaluated as 30 percent disabling for the period 
from October 1, 2006.  

3.  Entitlement to an increased rating for residuals of a 
right shoulder sprain, with right shoulder arthroscopy for 
traumatic arthritis, evaluated as 20 percent disabling from 
May 5, 2004 to February 3, 2005, and from April 1, 2005 to 
July 7, 2006. 

4.  Entitlement to an increased rating for residuals of a 
right shoulder replacement, evaluated as 30 percent disabling 
from October 1, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The issues relating to increased rating for the veteran's 
right knee replacement for the period from October 1, 2006 
and for an increased rating for the veteran's right shoulder 
from October 1, 2007 being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period through August 1, 2006, right knee 
replacement was manifested by complaints of pain with severe 
recurrent subluxation or lateral instability.

2.  For the period through August 1, 2006, right knee 
replacement was manifested by X-ray findings of degenerative 
arthritis and limitation of motion. 

3.  Residuals of a right shoulder sprain, with right shoulder 
arthroscopy for traumatic arthritis, evaluated as 20 percent 
disabling from May 5, 2004 to February 3, 2005, and from 
April 1, 2005 to July 7, 2006 were manifested by limitation 
of motion of the right arm midway between the side and 
shoulder level.
CONCLUSIONS OF LAW

1.  For the period through August 1, 2006, the criteria for a 
rating in excess of 30 percent for right knee replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

2.  For the period through August 1, 2006, the criteria for a 
separate compensable rating of 10 percent for right knee 
degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).

3.  The criteria for a 30 percent rating, but no more, for 
residuals of a right shoulder sprain, with right shoulder 
arthroscopy for traumatic arthritis, from May 5, 2004 to 
February 3, 2005, and from April 1, 2005 to July 7, 2006 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2004.  That correspondence notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Here, the veteran was not prejudiced under Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008) by any 
flaws in the original November 2004 VCAA notice letter.  The 
substantive appeal received in June 2005 contains references 
made by the veteran as to specific diagnostic criteria under 
which the evaluations are to be adjudicated, reflecting 
actual knowledge of the evaluation criteria.  Secondly, a 
submission from the veteran dated in June 2006 reflects that 
he had no additional evidence and requested that his claims 
be decided as soon as possible 

Finally, even though the veteran was not specifically told 
that evidence was needed of the impact of his disability on 
daily life and employment, he is retired and indicated at his 
various examinations how his disorders affected his golf 
game.  That information has been taken into consideration, 
and, the veteran, thus, had a meaningful opportunity to 
participate in the adjudication process, so the veteran was 
not prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Right Knee

In 1954, the veteran injured his right knee while passing 
boxes to load a ship.  He was hospitalized in 1955, and a 
right medial meniscectomy was performed.  Service connection 
was established for residuals of a right knee medial 
meniscectomy with arthritis pursuant to a 1958 rating.  

The current appeal derives from an 5 2004 claim for increased 
rating.  Medical records associated with the current claim 
include private medical records from March 2004, reflecting 
good pulses distally, that the veteran walked well but that 
he did have the underlying arthritis of his right knee.

Private medical records from April 2004 reflect significant 
varus collapse of his right knee, 0 to 100 degrees.  Left 
knee was 0-125 degrees.  Nevertheless, he walked well, was 
able to golf, had good balance, good pulses and he was 
neurovascularly intact.  X-rays, standing AP, knee showed a 
significantly end stage arthritic right knee with his old 
medial arthrotoiny, with significant varus collapse, 
tricomparrmental disease.

Private medical records from July 22, 2004 reflected primary 
complaints relating to the veteran's right shoulder.  
However, the right knee demonstrated range of motion of 5-115 
degrees.  The examiner also commented that the veteran still 
got around reasonably well with it.  There was a little 
warmth and swelling to the knee.

The veteran was afforded a VA examination in November 2004.  
His right knee pain was reported as 7 (0-10 scale); it 
prevented him from walking more than 50 yards, and he 
sometimes needed a cane.  Right knee exam, shows no swelling, 
there is no tenderness to touch.  The range of motion of the 
right knee was from 0 to 110 degrees.  Extension is full.  
Medial and lateral collateral ligaments, varus valgus test 
shows no motion.  Anterior and posterior cruciate ligaments 
test, drawer test is normal.  Lateral meniscus test McMurrays 
is normal.  These maneuvers were performed 2 times and no 
fatigue was noted but range of motion in all planes tested 
was limited by pain.  X rays of right knee show extensive 
degenerative changes. 

In August 2005 the veteran underwent a total right knee 
replacement and he was afforded a temporary total evaluation 
for rehabilitation, which evaluation continued until 
September 30, 2006.  

Right Shoulder

An October 1958 service medical treatment record reflects the 
veteran is right handed.  

In connection with the current claim for increase filed in 
May 2004, the veteran was scheduled for a VA orthopedic 
examination in Boston, which was cancelled on June 7, 2004 
because the veteran refused the examination at that location.  

Private treatment and surgical records from March 2004 to 
February 2005 were received by the RO in February 2005.  In 
March 2004, it was reported he could raise the right arm to 
approximately 90-100 degrees.  In April 2004, the examiner 
noted that the veteran played golf but the right shoulder 
only raise up to about 60 degrees and his left shoulder came 
up overhead to about 170 degrees.  Hand function looked 
pretty good, and he was neurovascularly intact.  In July 
2004, the veteran reported that his right shoulder "only 
wants to get up to 30-40 degrees" but the examiner could 
move the shoulder up to about 80 degrees.  The right shoulder 
was described as quite painful at the glenohumeral joint.  
There was no numbness or tingling.  X-rays showed 
osteoarthritis, narrowing of the glenohumeral joint, spurring 
of the humeral head and a little irregularity of the 
tuberosity suggestive of a rotator cuff tear.  

A VA examination was rescheduled and performed in November 
2004.  The veteran reported recurrent episodes of shoulder 
pain, and he reported pain at a level of 8 on a 0-10 scale.  
X-rays of the right shoulder showed osteoarthritis , 
narrowing of the glenohumeral joint and spurring of the 
humeral head.  On physical examination, the shoulder showed 
no swelling.  Range of motion was forward flexion 0-50 
degrees; abduction 0-60 degrees; bilateral rotation was from 
0-30 degrees.  The physician opined that the right shoulder 
pain was due to arthritis.  A November 2004 assessed mild 
degenerative changes of the right shoulder.  

On February 3, 2005, the veteran underwent right shoulder 
arthroscopy with extensive resection of the labrum, release 
of the biceps tendon, chonroplasty of the humeral head and 
the glenoid and removal of multiple loose bodies and 
subaccromial decompression.  He was discharged to the 
recovery room in good condition without complications.  
According to correspondence from the veteran's representative 
dated February 24, 2005, the veteran was discharged to home 
the following day.  The veteran was awarded a temporary total 
evaluation for convalescence pursuant to a December 2005 
rating for the period from February 3, 2005 to March 31, 
2005.  

On July 7, 2006, the veteran underwent a right total shoulder 
replacement.  The veteran was awarded a temporary total 
evaluation for convalescence and, pursuant to a January 2007 
rating action, he was awarded a temporary total rating for 
the period from July 7, 2006 to October 1, 2007 because of 
the right shoulder replacement.  In December 2006, a VA 
examination reported that the veteran was still recuperating 
from his right shoulder replacement but had not as yet 
completed his one year period of rehabilitation.  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



Analysis

Right Knee

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

The Board notes that a 30 percent evaluation was in effect 
for the veteran's right knee for the period through August 1, 
2005 (prior to knee replacement surgery) pursuant to 
Diagnostic Code 5257.  VA General Counsel precedent opinion 
has held that a separate rating under Code 5010 for traumatic 
arthritis was permitted when a veteran who was rated under 
Code 5257 for other knee impairment (due to lateral 
instability or recurrent subluxation) also demonstrated 
additional disability with evidence of traumatic arthritis 
and a limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 
1997).  Separate ratings are also permissible for limitation 
of flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).

During the period prior to the veteran's knee replacement 
surgery of August 2, 2005, no appreciable ligamentous 
disorder was clinically appreciated.  Flexion was, at worst, 
to 110 degrees, as reported in a November 2004 VA 
examination, and the most severe loss of extension of the 
right knee demonstrated a loss of 5 degrees of extension, as 
reflected by July 2004 private treatment records.  Applying 
Diagnostic Code 5003, that is with X-ray findings of 
degenerative changes and where the limitation of motion of 
the joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  
The foregoing supports no more than a separate 10 percent 
rating for loss extension.  

The veteran is presently in receipt of a 30 percent rating 
for severe knee impairment, the highest rating assignable 
under diagnostic code 5257.  

The veteran was awarded a temporary total evaluation for the 
period from the date of his right knee replacement, August 2, 
2005, which evaluation continued in effect until September 
30, 2006.  

Right Shoulder- 

The veteran's service connected right shoulder is evaluated 
according to the following criteria:

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

520
3
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

    
38 C.F.R. § 4.71 Plate 1 (2007).

Initially, the Board observes that there are other diagnostic 
codes for evaluating shoulder and arm disability, 
specifically 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007), 
ankylosis of the scapulohumeral articulation, 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2007), other impairment of the 
humerus, and 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
clavicle or scapula impairment.  There is no evidence of a 
current scapulohumeral dislocation or other humeral 
abnormality to support the application of Diagnostic Code 
5202, and no evidence of current dislocation, nonunion, or 
malunion of the clavicle or scapula to support the 
application of Diagnostic Code 5203.  Moreover, there is no 
evidence of ankylosis in the shoulder to support the 
application of Diagnostic Code 5200.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

In this case, the disability at issue concerns an impairment 
of the right (dominant) arm.  The evidence demonstrates that 
for the period from May 2005 to February 3, 2005, the veteran 
was essentially unable to perform right arm flexion to 90 
degrees, but his disorder was not so severe as to be limited 
to 25 degrees of flexion or worse.  Under such circumstances, 
a 30 percent evaluation is approximated as opposed to the 
currently assigned 20 percent disability evaluation in 
accordance with the criteria set forth under Diagnostic Code 
5201.    

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent 
for the veteran's service-connected right shoulder.  Although 
he could get the right shoulder to approximately 90-100 
degrees in March 2004, in April 2004, the examiner noted that 
the veteran played golf but the right shoulder only elevated 
to about 60 degrees.  In July 2004, the veteran reported that 
his right shoulder "only wants to get up to 30-40 degrees" 
but the examiner could move it up to about 80 degrees.  At a 
November 2004 VA examination, range of motion was forward 
flexion 0-50 degrees; abduction 0-60 degrees; bilateral 
rotation was from 0-30 degrees.  Such findings are consistent 
with no more than a 30 percent disability rating under the 
criteria of Diagnostic Code 5201.

In order to warrant the next highest evaluation of 40 
percent, the evidence would have to show that limitation of 
motion in the arm is limited to 25 degrees from the side.  
Notwithstanding, the findings overall are more indicative of 
limitation of motion of the service connected arm midway 
between the side and shoulder level, and the criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 5201 
have, therefore, not been met.

The Board has considered whether a further increased 
evaluation may be warranted based upon functional loss due to 
pain under 38 C.F.R. § 4.40 or functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  
However, examinations have failed to reveal any objective 
evidence of weakness or incoordination or fatigability.

In summary, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected right shoulder.  Consideration 
has also been given to assigning a staged rating; however, at 
no time during the period in question has the veteran shown 
disablement greater than the assigned rating.  See Hart, 
supra.  Therefore, any benefit beyond that awarded here must 
be denied.

Medical evidence is lacking for the period after the 
veteran's arthroscopic procedure on February 3, 2005 with its 
associated temporary total evaluation until his total right 
shoulder replacement on July 7, 2006.  On the one hand, one 
might conclude that the arthroscopic procedure had some 
restorative effect; on the other hand, it was apparently 
necessary for the veteran to undergo a shoulder replacement 
on July 7, 2006.  Notwithstanding, in the absence of evidence 
demonstrating an improvement or worsening of the veteran's 
right shoulder disorder for the period from April 1, 2005 to 
July 7, 2006, the Board considers that the 30 percent 
evaluation should continue. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002).   

Finally, there is no competent evidence of record which 
indicates that the veteran's right knee disorder and/or right 
shoulder has caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient care 
that has not already been accounted for.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 

The appeal in this regard is therefore denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this particular aspect of the 
appeal, the benefit-of-the- doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Increased rating for residuals of a right knee medial 
meniscectomy with arthritis for the period through August 1, 
2005 is denied.

A separate 10 percent rating for degenerative arthritis of 
the right knee with limitation of motion is allowed, subject 
to the criteria for the award of monetary benefits.

Entitlement to a 30 percent rating for residuals of a right 
shoulder sprain, with right shoulder arthroscopy for 
traumatic arthritis, from May 5, 2004, to February 3, 2005, 
and from April 1, 2005, to July 7, 2006, is allowed, subject 
to the provisions governing the award of monetary benefits. 


REMAND

The veteran was afforded a VA examination of his right knee 
in December 2006, at which time, he appeared to be free of 
any significant discomfort in regard to the knee; however, a 
DeLuca assessment the right knee was not performed in the 
context of the December 2006 VA examination and necessitates 
that additional development be conducted.

As noted above, the veteran underwent a right shoulder 
replacement in July 2006.  The December 2006 VA examination 
noted that the veteran was attending physical therapy at a 
private rehabilitation facility in Florida three times weekly 
after his right shoulder replacement.  Rehabilitation records 
have not been obtained and associated with the claims file.  

In addition, the last Supplemental Statement of the Case of 
record is from April 2007, at which time the 100 percent 
evaluation was continued for convalescence.  The evaluation 
was projected for reduction to 30 percent on October 1, 2007.  
The RO indicated that a review examination was to have been 
conducted in July 2007 to ascertain whether a higher 
evaluation was warranted.  The results of that examination 
have not been associated with the claims file.  Moreover, 
according to a December 2006, VA examination, the veteran was 
receiving continuing periodic rehabilitation at a private 
facility.  Those rehabilitation reports have not been 
obtained and currently associated with the claims file.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).  Accordingly, this claim is not ready for 
adjudication by the Board and, therefore, a remand is 
necessary.  

Furthermore, when readjudicating the veteran's right shoulder 
disablement for the period after to his latest shoulder 
replacement, the RO should consider whether the veteran 
experienced multiple distinct degrees of disability resulting 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007). 

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  During the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim is provided. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
a VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), such that the 
letter includes information concerning a 
disability rating and an effective date 
for the award of benefits.  Notice should 
further include all necessary information 
pursuant to Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 
2008). 

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for his right knee 
since October 2006 and his right shoulder 
since July 2006, including but not 
limited to records associated with 
rehabilitation treatment.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder, including, but not limited to the 
aforesaid rehabilitation records and any 
VA review examination afforded in or 
around July 2007 or thereafter.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
physician to ascertain the severity of 
the right total knee replacement.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent possible 
as well as any further development deemed 
necessary, the AMC/RO should again review 
the record to include consideration of 
Hart v. Mansfield, supra.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


